DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface cleaning apparatus kit” in Claims 1-19, “floor cleaning unit” in Claims 1 and 10, “portable surface cleaning unit” in Claims 1, 5, 7, 9, 15, 17, and 19, “air treatment member” in Claims 1 and 10, “thermal cooling unit” in Claims 4, 10, and 14, “surface cleaning apparatus” in Claims 1 and 10, ‘energy storage member” in Claims 10 and 11, and “portable cleaning unit” in Claims 6, 8, 16, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 16, and 18, and therefore dependent Claims 7, 9, 17, and 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 8, 16, and 18 recite the limitation "the portable cleaning unit".  There is insufficient antecedent basis for this limitation in the claims.  In this case, multiple inner edges exist on the parts and no claimed location exists that allows the inner edges to be clearly identified and interpreted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pineschi US 2009/0151114 (hereafter Pineschi) in view of Nyberg et al. US 2018/0303303 (hereafter Nyberg et al.).

Regarding Claim 1, Pineschi teaches:
1. A surface cleaning apparatus kit (Figure 1) comprising: 
(a) a surface cleaning apparatus (vacuum cleaner 1 – appears to be a canister style vacuum cleaner, see discussion below) comprising: 
(i) floor cleaning unit (handle/suction head part of vacuum cleaner 1 – not shown) comprising a surface cleaning head and a rigid air flow 5conduit having an upper end and a lower end moveably mounted to the surface cleaning head between an upright storage position and a rearwardly inclined floor cleaning position (see discussion below); and,
(ii) a portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1) removably mounted to the rigid air flow conduit (see discussion below), the portable surface cleaning unit comprising a main body (casing 2), an air 10treatment member (first filter 7), a suction motor (motor unit 3 with fan 4), a handle (handle shown adjacent suction pipe 5 in Figure 1) and a capacitor (ultra-capacitors 10); and, 
(b) a charger (base 11, Figure 1) positionable remote from the surface cleaning apparatus (shown in Figure 1) and electrically connectable to a stationary power supply (electronic board 16), wherein, when the capacitor is electrically connected to the charger (shown in Figure 1), the capacitor is recharged at a rate of at least 4C (see discussion below).  

Pineschi discloses in Figure 1 a battery/capacitor powered vacuum cleaner 1 that appears to be a canister style vacuum cleaner.  Pineschi however does not provide any additional disclosure of the device upstream of the suction pipe 5.  Therefore, Pineschi does not disclose a floor cleaning unit as claimed.  The reference Nyberg et al. discloses a battery powered canister vacuum cleaner 1 as shown in Figures 6a and 6b.  Nyberg et al. discloses a floor cleaning unit (assembly comprising flexible hose, handle, hose 59, and nozzle 58, Figures 6a and 6b) comprising a surface cleaning head (nozzle 58, Paragraph [0083]) and a rigid air flow conduit (hose 59) having an upper end (nearest handle, Figure 6a) and a lower end (nearest nozzle 58, Figure 6a) moveably mounted to the surface cleaning head (nozzle 58) between an upright storage position and a rearwardly inclined floor cleaning position.  Although not disclosed, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention for the handle/rigid hose 59 to be pivotally connected to the nozzle 58 allowing a stored vertical position and an inclined operating position which is a common feature of prior art vacuum cleaners with the motivation to provide typical canister vacuum operation.
Pineschi discloses in Figure 1 a battery/capacitor powered vacuum cleaner 1 that appears to be a canister style vacuum cleaner.  Pineschi however does not provide any additional disclosure of the device upstream of the suction pipe 5.  Therefore, Pineschi does not disclose the portable surface cleaning unit removably mounted to the rigid air flow conduit as claimed.  As previously presented, the reference Nyberg et al. discloses a floor cleaning unit (assembly comprising flexible hose, handle, hose 59, and nozzle 58, Figures 6a and 6b) comprising a surface cleaning head (nozzle 58, Paragraph [0083]) and a rigid air flow conduit (hose 59).  Although not disclosed, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention to modify the Nyberg et al. device to provide a removable connection between the handle and the rigid hose 59 with the motivation to allow for the attachment of crevice tools or modify the Nyberg et al. device to provide a removable connection between the flexible hose and the canister with the motivation to allow for hose replacement if damaged.
The claim limitation requires the capacitor is recharged at a rate of at least 4C.  In other words, using the standard industrial prior art interpretation of a 4C charge rate, the capacitor if fully charged within 15 minutes (or 900 seconds).  Pineschi discloses in Paragraph [0062], “It should be noted that the charge times of the ultra-capacitors 10 are very short, just a few seconds”.  Pineschi does not define a number that corresponds to a “few” seconds.  In Paragraph [0059], Pineschi discloses “ultra-capacitors 10 are recharged by this in a substantially complete way, as indicated by segment U10 and make it possible to continue operating the motor unit 3 for some tens of seconds more.”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, that the Pineschi disclosure intends that a few seconds is less than tens of seconds and therefore, Pineschi teaches that the ultra-capacitors are fully charged at a rate of at least 4C which would require the capacitors to be fully charged within 15 minutes (900 seconds) which is significantly longer than what would be reasonably interpreted as a “few seconds” or “tens of seconds”.

Regarding Claim 2, Pineschi teaches:
2. The surface cleaning apparatus kit of claim 1 wherein the capacitor (ultra-capacitors 10) comprises an ultra-capacitor.  

Regarding Claim 3, Pineschi teaches:
3. The surface cleaning apparatus kit of claim 1 wherein the charger (base 11) is operable to 20recharge the capacitor at a rate of at least 6C (see discussion below).

The claim limitation requires the capacitor is recharged at a rate of at least 6C.  In other words, using the standard industrial prior art interpretation of a 6C charge rate, the capacitor if fully charged within 10 minutes (or 600 seconds).  Pineschi discloses in Paragraph [0062], “It should be noted that the charge times of the ultra-capacitors 10 are very short, just a few seconds”.  Pineschi does not define a number that corresponds to a “few” seconds.  In Paragraph [0059], Pineschi discloses “ultra-capacitors 10 are recharged by this in a substantially complete way, as indicated by segment U10 and make it possible to continue operating the motor unit 3 for some tens of seconds more.”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, that the Pineschi disclosure intends that a few seconds is less than tens of seconds and therefore, Pineschi teaches that the ultra-capacitors are fully charged at a rate of at least 6C which would require the capacitors to be fully charged within 10 minutes (600 seconds) which is significantly longer than what would be reasonably interpreted as a “few seconds” or “tens of seconds”.

Regarding Claim 5, Pineschi teaches:
255. The surface cleaning apparatus kit of claim 1 wherein the capacitor (ultra-capacitors 10) is removably mounted to the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1).  

Pineschi discloses a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2. It would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that cordless power sources have a finite lifetime.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to allow the capacitor/batteries to be removably mounted inside the external casing with the motivation to allow for end-of-life capacitor/batteries to be replaced to renew the performance of the device.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pineschi US 2009/0151114 (hereafter Pineschi) in view of Nyberg et al. US 2018/0303303 (hereafter Nyberg et al.) as previously presented in further view of Conrad et al. US 2017/0215663 (hereafter Conrad et al.).

Regarding Claim 6, Pineschi teaches:
6. The surface cleaning apparatus kit of claim 1 wherein the portable cleaning unit (canister part of vacuum cleaner shown in Figure 1) further comprises an electrical cord (see discussion below) connectable with a stationary source of power (power mains R).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 7, Pineschi teaches:
7. The surface cleaning apparatus kit of claim 6 wherein the electrical cord is removably connectable with the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1)(see discussion below).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 8, Pineschi teaches:
8. The surface cleaning apparatus kit of claim 1 wherein the portable cleaning unit (canister part of vacuum cleaner shown in Figure 1) 5further comprises an electrical cord connectable with the charger (base 11).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 9, Pineschi teaches:
9. The surface cleaning apparatus kit of claim 8 wherein the electrical cord is removably connectable with the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1)(see discussion below).

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Claims 4 and 10-15,  are rejected under 35 U.S.C. 103 as being unpatentable over Pineschi US 2009/0151114 (hereafter Pineschi) in view of Nyberg et al. US 2018/0303303 (hereafter Nyberg et al.) as previously presented in further view of Seidel et al. US 2015/0077043 (hereafter Seidel).

Regarding Claim 4, Pineschi teaches:
4. The surface cleaning apparatus kit of claim 1 further comprising a thermal cooling unit thermally connected to the charger (see discussion below).

Pineschi in view of Nyberg et al. discloses a surface cleaning apparatus kit as presented in Claim 1.  Pineschi discloses a charger (base 11).  However, Pineschi does not disclose the inclusion of a thermal cooling unit thermally connected to the charger.  The reference Seidel et al. discloses, in the Abstract, a battery charger intended for quickly charging batteries for electrical equipment, Paragraph [0038].  Seidel et al. discloses a battery charging device 10 which includes a cooling unit 30 that is thermally connected to the power electronics unit 16 allowing full charging of a battery of four ampere hours within half an hour.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Pineschi device to include a thermal cooling unit connected to the charger as taught by Seidel et al. with the motivation to dissipate heat generated during high rate battery charging allowing the battery charger to charge the batteries more quickly without compromising the reliability of the charging electronics due to overheating. 

Regarding Claim 10, Pineschi teaches:
10.  A surface cleaning apparatus kit (Figure 1) comprising: 
(a) a surface cleaning apparatus (vacuum cleaner 1 – appears to be a canister style vacuum cleaner, see discussion below) comprising: 
(i) floor cleaning unit (handle/suction head part of vacuum cleaner 1 – not shown) comprising a surface cleaning head and a rigid air flow conduit having an upper end and a lower end moveably mounted to the surface cleaning head between an upright storage position and a 15rearwardly inclined floor cleaning position (see discussion below); and, 
(ii) a portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1) removably mounted to the rigid air flow conduit (see discussion below), the portable surface cleaning unit comprising a main body (casing 2), an air treatment member (first filter 7), a suction motor (motor unit 3 with fan 4), a handle (handle shown adjacent suction pipe 5 in Figure 1) and an energy storage member (ultra-capacitors 10 and rechargeable battery 9);  
20(b) a charger (base 11, Figure 1) positionable remote from the surface cleaning apparatus (shown in Figure 1) and electrically connectable to a stationary power supply (electronic board 16); and, 
(c) a thermal cooling unit thermally connected to the charger (see discussion below).  

Pineschi discloses in Figure 1 a battery/capacitor powered vacuum cleaner 1 that appears to be a canister style vacuum cleaner.  Pineschi however does not provide any additional disclosure of the device upstream of the suction pipe 5.  Therefore, Pineschi does not disclose a floor cleaning unit as claimed.  The reference Nyberg et al. discloses a battery powered canister vacuum cleaner 1 as shown in Figures 6a and 6b.  Nyberg et al. discloses a floor cleaning unit (assembly comprising flexible hose, handle, hose 59, and nozzle 58, Figures 6a and 6b) comprising a surface cleaning head (nozzle 58, Paragraph [0083]) and a rigid air flow conduit (hose 59) having an upper end (nearest handle, Figure 6a) and a lower end (nearest nozzle 58, Figure 6a) moveably mounted to the surface cleaning head (nozzle 58) between an upright storage position and a rearwardly inclined floor cleaning position.  Although not disclosed, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention for the handle/rigid hose 59 to be pivotally connected to the nozzle 58 allowing a stored vertical position and an inclined operating position which is a common feature of prior art vacuum cleaners with the motivation to provide typical canister vacuum operation.
Pineschi discloses in Figure 1 a battery/capacitor powered vacuum cleaner 1 that appears to be a canister style vacuum cleaner.  Pineschi however does not provide any additional disclosure of the device upstream of the suction pipe 5.  Therefore, Pineschi does not disclose the portable surface cleaning unit removably mounted to the rigid air flow conduit as claimed.  As previously presented, the reference Nyberg et al. discloses a floor cleaning unit (assembly comprising flexible hose, handle, hose 59, and nozzle 58, Figures 6a and 6b) comprising a surface cleaning head (nozzle 58, Paragraph [0083]) and a rigid air flow conduit (hose 59).  Although not disclosed, it would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention to modify the Nyberg et al. device to provide a removable connection between the handle and the rigid hose 59 with the motivation to allow for the attachment of crevice tools or modify the Nyberg et al. device to provide a removable connection between the flexible hose and the canister with the motivation to allow for hose replacement if damaged.
Pineschi discloses a charger (base 11).  However, Pineschi does not disclose the inclusion of a thermal cooling unit thermally connected to the charger.  The reference Seidel et al. discloses, in the Abstract, a battery charger intended for quickly charging batteries for electrical equipment, Paragraph [0038].  Seidel et al. discloses a battery charging device 10 which includes a cooling unit 30 that is thermally connected to the power electronics unit 16 allowing full charging of a battery of four ampere hours within half an hour.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Pineschi device to include a thermal cooling unit connected to the charger as taught by Seidel et al. with the motivation to dissipate heat generated during high rate battery charging allowing the battery charger to charge the batteries more quickly without compromising the reliability of the charging electronics due to overheating. 

Regarding Claim 11, Pineschi teaches:
11. The surface cleaning apparatus kit of claim 10 wherein the energy storage member (ultra-capacitors 10 and rechargeable battery 9) 25comprises a capacitor (ultra-capacitors 10).  

Regarding Claim 12, Pineschi teaches:
12. The surface cleaning apparatus kit of claim 11 wherein the capacitor (ultra-capacitors 10) comprises an ultra-capacitor.  

Regarding Claim 13, Pineschi teaches:
3013. The surface cleaning apparatus kit of claim 10 wherein the charger (base 11) is operable to recharge the capacitor (ultra-capacitors 10) at a rate of at least 6C (see discussion below).  

The claim limitation requires the capacitor is recharged at a rate of at least 6C.  In other words, using the standard industrial prior art interpretation of a 6C charge rate, the capacitor if fully charged within 10 minutes (or 600 seconds).  Pineschi discloses in Paragraph [0062], “It should be noted that the charge times of the ultra-capacitors 10 are very short, just a few seconds”.  Pineschi does not define a number that corresponds to a “few” seconds.  In Paragraph [0059], Pineschi discloses “ultra-capacitors 10 are recharged by this in a substantially complete way, as indicated by segment U10 and make it possible to continue operating the motor unit 3 for some tens of seconds more.”  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention, that the Pineschi disclosure intends that a few seconds is less than tens of seconds and therefore, Pineschi teaches that the ultra-capacitors are fully charged at a rate of at least 6C which would require the capacitors to be fully charged within 10 minutes (600 seconds) which is significantly longer than what would be reasonably interpreted as a “few seconds” or “tens of seconds”.

Regarding Claim 14, Seidel et al. teaches::
14. The surface cleaning apparatus kit of claim 10 wherein the thermal cooling unit (cooling unit 30) comprises a liquid heat sink (cooling medium, for example water, Paragraph [0012]).  

Regarding Claim 15, Pineschi teaches:
515. The surface cleaning apparatus kit of claim 10 wherein the capacitor (ultra-capacitors 10) is removably mounted to the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1).

Pineschi discloses a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2. It would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention that cordless power sources have a finite lifetime.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to allow the capacitor/batteries to be removably mounted inside the external casing with the motivation to allow for end-of-life capacitor/batteries to be replaced to renew the performance of the device.

Claims 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Pineschi US 2009/0151114 (hereafter Pineschi) in view of Nyberg et al. US 2018/0303303 (hereafter Nyberg et al.) and Seidel et al. US 2015/0077043 (hereafter Seidel) as previously presented in further view of Conrad et al. US 2017/0215663 (hereafter Conrad et al.).

Regarding Claim 16, Pineschi teaches:
16. The surface cleaning apparatus kit of claim 10 wherein the portable cleaning unit (canister part of vacuum cleaner shown in Figure 1) further comprises an electrical cord (see discussion below) connectable with a stationary source of power (power mains R).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 17, Pineschi teaches:
17. The surface cleaning apparatus kit of claim 16 wherein the electrical cord is removably connectable with the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1)(see discussion below).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 18, Pineschi teaches:
18. The surface cleaning apparatus kit of claim 10 wherein the portable cleaning unit (canister part of vacuum cleaner shown in Figure 1) 15further comprises an electrical cord connectable with the charger (base 11).  

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user.  

Regarding Claim 19, Pineschi teaches:
19. The surface cleaning apparatus kit of claim 18 wherein the electrical cord is removably connectable with the portable surface cleaning unit (canister part of vacuum cleaner shown in Figure 1)(see discussion below).

Pineschi discloses a cordless portable vacuum cleaner device with a rechargeable battery 9 and ultra-capacitors 10 mounted inside the external casing 2 that are recharged through a wireless connection to the base 11, however, he does not disclose that the portable vacuum cleaner comprises an electrical cord removably connectable with a stationary source of power.  The reference Conrad discloses a stick vacuum that in the Figure 2 embodiment includes an electrical cord 104 that allows the suction motor 124 to run on AC power supplied from a wall socket. Alternatively, or in addition to be powered by an electrical cord, the hand vacuum cleaner may include one or more onboard power sources. The power sources may be any suitable device, including, for example one or more batteries and/or battery packs 174.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Pineschi device to include a removable electrical cord that connects to AC power as taught by Conrad et al. with the motivation to allow the device to operate on AC power through a corded connection if desired by the user. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with internal/external chargers or internal capacitors.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723